Order unanimously affirmed, with $20 costs and disbursements to the respondents. It may be that upon the trial the circumstances under which the present lease was executed and the terms of the prior leases of which the present lease was a renewal, with respect to buildings, may shed some light on the question of construction involved herein, and for that reason we think a trial is indicated. Present — Peck, P. J., Cohn, Callahan, Breitel and Botein, JJ., Cohn, J., concurs in the following memorandum: I concur in the result for the reason stated by the Special Term and for the additional reason that there are other issues of fact and law which cannot be decided upon the pleadings but should await a trial.